     Case 5:19-cv-00492-TKW-MJF Document 13 Filed 08/31/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

DARYL LEMALE MCKENZIE,

      Plaintiff,

v.                                                  Case No. 5:19cv492-TKW-MJF
LOU ROBERTS,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 12). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case is due to be dismissed for failure to prosecute and failure

to comply with Court orders. Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 31st day of August, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
